Citation Nr: 1118110	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myelodysplasia, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for pancytopenia, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision that, in pertinent part, denied service connection for myelodysplasia and for pancytopenia.  The Veteran timely appealed.

In February 2009, the Veteran testified during a hearing before the undersigned at the RO.

In September 2009, the Board remanded the matters for additional development.  The Board requested a VA examination and etiology opinion, if appropriate.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

2.  Resolving all doubt in the Veteran's favor, myelodysplasia had its onset during service. 

3.  Resolving all doubt in the Veteran's favor, pancytopenia had its onset during service. 


CONCLUSIONS OF LAW

1.  Myelodysplasia was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Pancytopenia was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for service connection for myelodysplasia and for pancytopenia, further assistance is unnecessary to aid the Veteran in substantiating his claims.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on the basis that his current myelodysplasia and pancytopenia are the result of exposure to herbicides in service.  He served in Vietnam from July 1969 to December 1969.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era Veteran (presumed exposed to herbicides, including Agent Orange) who later develops one of the conditions listed above.  

Myelodysplasia and pancytopenia are not among the diseases presumed to be associated with Agent Orange exposure.  Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  As the record also reveals no evidence of complaints or diagnosis of, or treatment for, myelodysplasia or pancytopenia during service or within the first post-service year, no other presumption applies.

Service connection for disability claimed as due to exposure to Agent Orange also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The post-service treatment records include certain laboratory tests that were conducted in January 2006 that revealed findings of pancytopenia; a subsequent bone marrow biopsy revealed myelodysplasia.  A May 2006 diagnostic report revealed no detectable immunophenotypic evidence of a T-cell or B-cell lymphoid neoplasm, or acute leukemia. 

In February 2009, the Veteran submitted a written statement with his testimony, in which he contended that all conditions originating in the bone marrow that have been related to Agent Orange exposure, have myelodysplasia as their predecessor.  The Veteran also contended that chronic lymphocytic leukemia related to Agent Orange exposure, presents with pancytopenia.  He opined that it was "not reasonable to associate leukemia, multiple myeloma, porphyria, Hodgkin's and non-Hodgkin's lymphoma to Agent Orange [exposure,] and not accept myelodysplasia with pancytopenia as well since the latters are the precursors of all bone marrow disorders."

The Board notes that, in this case, the Veteran is a Board-certified surgeon and his curriculum vitae are of record.  He is shown to have the medical expertise to render a competent opinion in this appeal.  The Veteran is also competent to testify on factual matters of which he has first-hand knowledge, such as the severity or frequency of his symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

During a December 2009 VA examination, the Veteran reported that he had pancytopenia and that he underwent a bone marrow biopsy in January 2006.  Testing showed that he had myelodysplasia with ringed sideroblasts.  The Veteran denied hospitalizations due to the conditions, and denied transfusions of any blood component.  He complained of feeling tired and easily fatigued.  The examiner noted that there was no laboratory evidence of pancytopenia in that examination.  The examiner diagnosed myelodysplastic syndrome, active.  

Following examination of the Veteran, the December 2009 examiner opined that the Veteran's myelodysplasia and/or pancytopenia were "less likely not related to his active military service or exposure to herbicide" (emphasis added).  The primary rationale for the opinion was that myelodysplasic syndrome was not recognized by VA as a disease associated with exposure to Agent Orange or other herbicides.  The examiner referenced an article submitted by the Veteran in March 2007, which indicated that one of the patients who had myelodysplasia was exposed to Agent Orange; and that, although Agent Orange exposure may have played a role in developing myelodysplasia, it had not been recognized as a risk factor.  The examiner also commented that the etiology of myelodysplasia may have genetic predisposition; or may be secondary to ionizing radiation, toxins, herbicides, pesticides, chemicals, or chemotherapeutic drug exposure.  The examiner did acknowledge that myelodysplastic syndrome can transform to leukemia.

The Board then sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed myelodysplasia and pancytopenia.  In March 2011, the expert reviewed the Veteran's claims file and treatment records, the medical opinions of record, and certain medical literature pertaining to Agent Orange exposure and hematologic malignancies.

The expert indicated that myelodysplasia is a condition that can be both inherited or acquired; and that predisposing factors in the acquired myelodysplasia population included environmental and occupational exposure such as benzene.  The expert stated that it was not unreasonable to consider other toxic exposures as having a predisposing role in myelodysplasia formation.  The expert referred to literature reviews, and noted that production of Agent Orange was contaminated with an extremely toxic dioxin compound that was similar to benzene-i.e., a known carcinogen predisposing to myelodysplasia.  The expert added that, in 1991, the National Academy of Sciences causally linked exposure to the toxic dioxin compound to other hematologic malignancies that included multiple myeloma, Hodgkin's lymphoma, and non-Hodgkin's lymphoma-specifically, the chronic B cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia.  Myelodysplasia was not on the list.

The expert then made clear that myelodysplasia is a pre-leukemia condition, and that approximately 30 percent of patients with myelodysplasia go on to transform into acute myeloid leukemia; and that the condition of acute myeloid leukemia had the most convincing causal evidence between Agent Orange exposure and hematologic malignancy.  The expert indicated that it was correct to state that myelodysplasia is the precursor to acute myeloid leukemia, but that neither pancytopenia nor myelodysplasia is the precursor of all bone marrow disorders.  The expert reasoned that an association between myelodysplasia and Agent Orange exposure had not been established formally in the literature because the incidence of myelodysplasia was lower than other hematologic malignancies; and that myelodysplasia could go undiagnosed in a way that other hematologic malignancies could not be ignored.

Based upon understanding the paucity of data, the expert opined that it was "at least as likely as not" that pancytopenia/myelodysplasia could have had its onset during active service.  While the standard cited by the medical expert is incorrect, the Board construes the statement to be the equivalent to a finding that a relationship is as likely as not.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The March 2011 expert reviewed the entire claims file and cited to specific evidence and medical literature to support the opinions.  The expert specifically noted that myelodysplasia is a precursor to acute myeloid leukemia, and of the convincing evidence of a causal link between acute myeloid leukemia and Agent Orange exposure.  In essence, the expert found that the Veteran's myelodysplasia and pancytopenia likely as not had their onset in service.  The opinions are probative because they are factually accurate, fully articulated, and contain sound reasoning. 

The December 2009 examination report is also probative and weighs against the claim.  It points out that pancytopenia is not clinically present and that myelodysplasia is not related to service, including presumed herbicide exposure.  The Board finds the Veteran's testimony and the March 2011 expert opinions to be probative on the question as to the onset of the Veteran's myelodysplasia and pancytopenia in service.  When considering the conflicting medical opinions, the Board finds that the evidence is in relative equipoise.  Resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection are met.  



ORDER

Service connection for myelodysplasia is granted.

Service connection for pancytopenia is granted.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


